Citation Nr: 0107871	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  97-31 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
the post-operative residuals of bilateral recurrent 
pneumothorax with pulmonary emphysema.

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active duty from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Cleveland, Ohio, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

REMAND

The veteran contends that the evaluation currently assigned 
to his respiratory disability is inadequate to reflect its 
current severity.  He maintains that this disability renders 
him unemployable.

The record indicates that the veteran reported in his 
February 1997 claim for an increased evaluation for his 
respiratory disability that he was in receipt of Social 
Security disability benefits.  He has confirmed receipt of 
Social Security disability benefits on several occasions 
subsequent to February 1997.  

In a deferred rating decision dated January 31, 2000, the RO 
indicated that the veteran's records from the Social Security 
Administration should be requested.  A review of the claims 
folder indicates that this has not been accomplished.  A 
statement from the veteran with some additional evidence was 
received on February 1, 2000, which included the final two 
pages of the December 10, 1996 Social Security Administration 
decision which awarded him disability benefits.  However, 
there is no indication that the RO has ever contacted the 
Social Security Administration in order to obtain a copy of 
the entire decision or the evidence used to reach this 
decision.  The United States Court of Appeals for Veterans 
Claims (Court) has stated on several occasions that these 
records from the Social Security Administration must be 
obtained and considered by the VA.  See Baker v. West, 11 
Vet. App. 163, 169 (1998).  

Therefore, to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  After obtaining 
this evidence, any medical records which 
have not previously been obtained should 
be associated with the claims folder. 

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





